Territory of Michigan— in the district court of the territory for THE DISTRICT OF HURON & DETROIT OF THE TERM OF AUGUST IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED SIX-DISTRICT OF HURON & Detroit ss—John Williams Merchant was attached to answer unto Joseph *129Campau in a plea of Trespass on the case and whereupon the said Joseph by E Brush his Attorney complains for that Whereas at the several times hereafter mentioned the said John Williams—Joseph Campau and one John Sanford were persons resideing tradeing and useing commerce within this Territory of the United States towit at Detroit aforesaid in the Territory and District aforesaid and within the Jurisdiction of this court and whereas the said Joseph Campau and John Sanford being so resident trading and use-ing commerce as aforesaid the said John Sanford on the fourteenth day of August in the year of our Lord one thousand eight hundred four towit at Detroit aforesaid in the Territory and District aforesaid according to the custom of Merchants from time immemorial then used and approved of within this Territory made his certain bill of Exchange in writing his own proper hand being thereunto subscribed having date the same day and year aforesaid and then and there directed the said bill to the said John Williams by the name of Mr John Williams Merchant Detroit and thereby required the said John to pay in the month of February next (meaning February next ensuing the date of said bill) to the said Joseph Campau by the name of Mr Joseph Campau or order the sum of one hundred ninety eight pounds nineteen shillings and seven pence Halifax currency (equal in value to seven hundred ninety five dollars ninety two yi cents lawful money of the United States) for value Recd which said bill of Exchange he the said John Williams afterwards towit on the same day and year aforesaid at Detroit aforesaid in the Territory and District aforesaid upon sight thereof accepted according to the custom aforesaid and by reason whereof and according to the said custom and by the law of Merchants the said John Williams became liable to pay to the said Joseph Campau the said sum of one hundred ninety eight pounds nineteen shillings and seven pence Halifax Currency as aforesaid equal as aforesaid in the said Bill of Exchange specified according to the tenor and effect of the said Bill of Exchange & of his acceptance thereof and being so liable he the said John Williams in consideration thereof afterwards towit on the same day and year aforesaid at Detroit aforesaid in the Territory and District aforesaid undertook & faithfully promised the said Joseph Campau to pay him the said sum of money in said Bill of Exchange Specified according to the tenor and effect of the said bill and of his acceptance thereof.
And whereas the said John Williams afterwards towit on the first day of August in the year of our Lord 1806 to wit at Detroit aforesaid in the Territory and District aforesaid was indebted to the said Joseph Campau in one other sum of eight hundred dollars of like lawful money of the United States for money by the said Joseph before that time laid out expended and paid for the said John and at his special instance and request and being so indebted he the said John in consideration thereof afterwards towit on the *130same day and year aforesaid towit at Detroit aforesaid undertook and faithfully promised the said Joseph to pay him the said last mentioned sum of money when he the said John should be thereto afterwards requested.
And whereas the said John afterwards towit on the same day and year last aforesaid towit at Detroit aforesaid was indebted to the said Joseph in other sum of one thousand dollars of like lawful money of the United States for money by the said Joseph before that time lent and advanced to the said John and at his special instance and request and being so indebted he the said John in consideration thereof afterwards towit on the same day and year aforesaid towit at Detroit aforesaid undertook and faithfully promised the said Joseph to pay him the said Last mentioned sum of money when he the said John should be thereto afterwards requested— And whereas the said John afterwards towit on the same day and year aforesaid towit at Detroit aforesaid was indebted to the said Joseph in other sum of one thousand dollars of like lawful money for money by the said John before that time had had and recd to and for the use of the said Joseph and being so indebted he the said John in consideration thereof afterwards towit on the same day and year aforesaid towit at Detroit aforesaid undertook and faithfully promised the said Joseph to pay him the said last mentioned sum of money when he the said John should be thereunto afterwards requested—
Yet the said John in no wise regarding his aforesaid several promises and undertakings so by him made in his behalf as aforesaid but contriving and fraudulently intending craftily and subtally to deceive and defraud the said Joseph in this behalf hath not as yet paid the said Joseph the said several sums of money or any part thereof altho so to do he the said John was requested by the said Joseph afterwards towit on the same day and year last aforesaid and often afterwards towit at Detroit aforesaid but he to pay the same hath hitherto entirely refused and still doth refuse to the damage of the said Joseph Campau as he says .... dollars and thereof to recover the same with costs &c he brings suit &c and hath pledges towit E Brush Atty John Doe & Richd Roe
District aforesaid towit— Joseph Campau puts in his place E Brush his Atty agl John Williams in the Plea aforesaid—

[In the handwriting of Elijah Brush]